The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Sean Martin Turner's resignation. SCR
98(5)(a)(2). The petition is hereby granted.
            It is so ORDERED.


                                    Hardesty



                                    Parraguir re




                                                              J.
                                    Gibbons


                                                              J.



cc: David A. Clark, Bar Counsel
     Kimberly K. Farmer, Executive Director, State Bar of Nevada
     Sean Martin Turner
     Perry Thompson, Admissions Office, United States Supreme Court




                                      2